Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the amendment filed on 11/4/2021.

Claims Status
2.	Claims 1, 12 and 15 have currently been amended. New claim 16 has been entered. The applicant’s petition to revive the application was granted on 1/21/2022.

Response to Arguments 
3.	The applicant’s arguments filed 11/4/21 have been considered, but are moot in view of new grounds of rejection.
 A.	The previous double patenting rejection has been withdrawn in light of the abandonment of prior co-pending US patent application serial number 15,491,267.
B.	The rejection of claim 15 under 35 USC 112(b) has been withdrawn in light of the amended claim language; however, the amendment of claim 15 has been constructed in a manner that appears to be drawn to non-statutory subject matter, including being drawn to software, per se, and has now been rejected under 35 USC 101, as disclosed below.

disclosed in pg. 2) that Zhang fails to teach that resource availability is based on processing power of additional devices available within the mobile environment:
	According the newly claimed amendment, prior art reference Hakim et al (US 8,849,687) et al has bee cited, which discloses (as disclosed in col. 7, lines 36-39 & col. 26, lines 20-25 of Hakim et al) predicting the amount of power required and amount of energy of each device available for fulfilling a dispatch request (e.g., wherein the resource availability is based on processing power of additional devices available within the mobile environment).

D.	In response to the applicant’s argument (disclosed in pg. 3) that Zhang fails to teach or suggest determining indications for resource availability associated with at least the future time and location at the future time:
	The examiner (using the broadest reasonable interpretation of resource availability associated with at least the future time and location at the future time) that the (as disclosed in col. 19, lines 10-15 of Hakim et al) predicted mobile energy resource availability at a specific location and time is obvious in light of determining indications for resource availability associated with at least the future time and location at the future time because Hakim et al teaches both predicting and determining power/resources available at specific times and locations where a particular mobile device/vehicle may arrive and how much energy the mobile vehicle would need upon planning to arrive at each particular location in the future. 


Claim Rejections – 35 USC 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 15 is rejected under 35 USC 101 because the claim may be implemented as non-statutory subject matter. The claimed computer program product comprising instructions executed by a computer to perform that claimed step doesn’t explicitly include any definitive structure. Although the claim language discloses that instructions which, when executed by a computer, cause the computer to perform the steps of claim 15, in this instance, physical structure, such as hardware or physical device are not explicitly claimed. The computer isn’t being explicitly claimed in claim 15, only that the claimed instructions may be executed by a computer that could cause the computer to perform the claimed steps. Par [0139], lines 25-43 of the applicant’s specification also discloses that the claimed computer program product may be implemented in a propagated signal or product that can be deployed, which may be drawn to non-statutory subject matter, or a product that can be deployed to or executed on a computer or multiple computers, which may be implemented as software, per se, that is transmitted and executed on devices. 
  

Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

7.	Claims 1, 8-9, 11-12, and 14-16 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2012/0265884), in view of Gebhart et al (US 7,739,686), in view of Barrett et al (US 2014/0195469), further in view of Hakim et al (US 8,849,687).
With respect to claim 1, Zhang et al teaches a method for processing data, comprising:
 receiving by a device present at a mobile environment, data relating to a computerized task (par [0112], lines 7-14, which discloses receiving and storing data related to execution costs as historical data), 
obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment (par [0113], lines 1-8, which discloses collected execution cost data, from devices, such as a plurality of mobile devices, a PC, etc., utilized for predicting cost of execution); 
determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability (par [0085], lines 12-16, which discloses implementing a remote procedure call for web services based on application requirements); 
transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme (fig. 1, fig. 3, and par [0079], lines 10-15, which disclose transmitting data using a remote UI for cloud-based allocation of resources); and 
wherein the scheme is updated after said determining and before the completion of the computerized task (par [0132-0137], which disclose updating component values and location prior to execution of resource-based tasks).
Gebhart et al further teaches the data comprising a requirement for completion of the computerized task within a specified completion time (col. 6, lines 1-5 & claim 17, col. 6, lines 30-38, which disclose instructions for remote execution of a selected task, that is to be completed within a time period); and
wherein the scheme ensures completion of the computerized task within the specified completion time (col. 6, lines 1-5, “time limit for completing the selected task”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al because incorporating the task execution mechanism of Gebhart et al within the cost assessment system of Zhang et al would provide the predictive result of decreasing latency in a process execution environment when implementing priority-based timed execution of requested tasked (disclosed by Gebhart et al).
Barrett et al further teaches the future state including time and location at the future time (par [0013], lines 13-20 and par [0042], lines 1-9, which disclose the prediction of a future action taken including time and location of the event).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result of improving upon determining system metrics by implementing a system to predict updated system-based events in real-time (disclosed by Barrett et al).
Hakim et al further teaches determining indications for resource availability associated with at least the future time and location at the future time (col. 19, lines 10-15, which discloses predicted mobile energy resource availability at a specific location and time); and
wherein the resource availability is based on processing power of additional devices available within the mobile environment (col. 7, lines 36-39 & col. 26, lines 20-25, which discloses predicting the the amount of power required and amount of energy of each device available for fulfilling a dispatch request).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device energy determining environment of Hakim et al with the teachings of Zhang et al, Gebhart et al, and Barrett et al because (as disclosed in col. 1, lines 57-67, of Hakim et al) the levelizing of the dispatch of mobile energy would add the improved feature of ensuring that devices disclosed by Zhang et al, Gebhart et al, and Barrett et al contain efficient amount of energy by alerting each device the minimum required resource availability for future plans at an estimated time/location.

With respect to claim 8, Barrett et al further teaches wherein the information related to the future state includes information received from a navigation system (par [0014], lines 8-10, “navigation system predicts the address of the event”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the resource assessment Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 1.
Regarding claim 9, Barrett et al further teaches wherein the information related to the future state includes information received from a calendar event (par [0010], lines 4-6, “predict a destination”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 1.
Regarding claim 11, Barrett et al further teaches determining when the scheme is to be reassessed (par [0017], lines 2-5 and [0044], “change between multiple calendar applications”); and 
subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task (par [0017], lines 1-10, “repeating calendar event”); said obtaining the information related to the future state (par [0018], “predictive vehicle navigation”); said determining indications for resource availability; or said determining the scheme.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment  Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 1.

With respect to claim 12, Zhang et al teaches a computerized system having a processor and a storage device, the processor being adapted to perform the steps of: 
receiving by a device present at a mobile environment, data relating to a computerized task (par [0112], lines 7-14, which discloses receiving and storing data related to execution costs as historical data), 
obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment (par [0113], lines 1-8, which discloses collected execution cost data, from devices, such as a plurality of mobile devices, a PC, etc., utilized for predicting cost of execution); 
determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability (par [0085], lines 12-16, which discloses implementing a remote procedure call for web services based on application requirements); 
transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme (fig. 1, fig. 3, and par [0079], lines 10-15, which disclose transmitting data using a remote UI for cloud-based allocation of resources); and 
wherein the scheme is updated after said determining and before the completion of the computerized task (par [0132-0137], which disclose updating component values and location prior to execution of resource-based tasks).
Barrett et al further teaches the data comprising a requirement for completion of the computerized task within a specified completion time (claim 17, col. 6, lines 30-38, which discloses instructions for remote execution of a selected task); and
wherein the scheme ensures completion of the computerized task within the specified completion time (col. 6, lines 1-5, “time limit for completing the selected task”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al because incorporating the task execution mechanism of Gebhart et al within the cost assessment system of Zhang et al would provide the predictive result of decreasing latency in a process execution environment when implementing priority-based timed execution of requested tasked (disclosed by Gebhart et al).
Barrett et al further teaches the future state including time and location at the future (par [0013], lines 13-20 and par [0042], lines 1-9, which disclose the prediction of a future action taken including time and location of the event).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result of improving upon determining system metrics by implementing a system to predict updated system-based events in real-time (disclosed by Barrett et al).
Hakim et al further teaches determining indications for resource availability associated with at least the future time and location at the future time (col. 19, lines 10-15, which discloses predicted mobile energy resource availability at a specific location and time); and
wherein the resource availability is based on processing power of additional devices available within the mobile environment (col. 7, lines 36-39 & col. 26, lines 20-25, which discloses predicting the amount of power required and amount of energy of each device available for fulfilling a dispatch request).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device energy determining environment of Hakim et al with the teachings of Zhang et al, Gebhart et al, and Barrett et al because (as disclosed in col. 1, lines 57-67, of Hakim et al) the levelizing of the dispatch of mobile energy would add the improved feature of ensuring that devices disclosed by Zhang et al, Gebhart et al, and Barrett et al contain efficient amount of energy by alerting each device the minimum required resource availability for future plans at an estimated time/location.

Regarding claim 14, Zhang et al, Gebhart et al, and Vojnovic et al do not explicitly teach when the scheme is to be reassessed; and subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task; said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme.
Barrett et al teach further teaches determining when the scheme is to be reassessed (par [0017], lines 2-5, “repeating calendar event”); and subject to determining that the scheme is to par [0017], lines 1-10); said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 12.
With respect to claim 15, Zhang et al teaches a computer program product comprising instructions which, when the program is executed by a computer (fig. 3, ‘300), cause the computer to perform: 
receiving by a device present at a mobile environment, data relating to a computerized task (par [0112], lines 7-14, which discloses receiving and storing data related to execution costs as historical data), 
obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment (par [0113], lines 1-8, which discloses collected execution cost data, from devices, such as a plurality of mobile devices, a PC, etc., utilized for predicting cost of execution); 
determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability (par [0085], lines 12-16, which discloses implementing a remote procedure call for web services based on application requirements); 
fig. 1, fig. 3, and par [0079], lines 10-15, which disclose transmitting data using a remote UI for cloud-based allocation of resources); and 
wherein the scheme is updated after said determining and before the completion of the computerized task (par [0132-0137], which disclose updating component values and location prior to execution of resource-based tasks).
Gebhart et al further teaches the data comprising a requirement for completion of the computerized task within a specified completion time (col. 6, lines 30-38, which discloses instructions for remote execution of a selected task); and
wherein the scheme ensures completion of the computerized task within the specified completion time (col. 6, lines 1-5, “time limit for completing the selected task”), and wherein the resource availability is based on processing power of additional devices available within the mobile environment (par []).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al because incorporating the task execution mechanism of Gebhart et al within the cost assessment system of Zhang et al would provide the predictive result of decreasing latency in a process execution environment when implementing priority-based timed execution of requested tasked (disclosed by Gebhart et al).
Barrett et al further teaches the future state including time and location at the future (par [0013], lines 13-20 and par [0042], lines 1-9, which disclose the prediction of a future action taken including time and location of the event).
Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result of improving upon determining system metrics by implementing a system to predict updated system-based events in real-time (disclosed by Barrett et al).
Hakim et al further teaches determining indications for resource availability associated with at least the future time and location at the future time (col. 19, lines 10-15, which discloses predicted mobile energy resource availability at a specific location and time); and
wherein the resource availability is based on processing power of additional devices available within the mobile environment (col. 7, lines 36-39 & col. 26, lines 20-25, which discloses predicting the amount of power required and amount of energy of each device available for fulfilling a dispatch request).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device energy determining environment of Hakim et al with the teachings of Zhang et al, Gebhart et al, and Barrett et al because (as disclosed in col. 1, lines 57-67, of Hakim et al) the levelizing of the dispatch of mobile energy would add the improved feature of ensuring that devices disclosed by Zhang et al, Gebhart et al, and Barrett et al contain efficient amount of energy by alerting each device the minimum required resource availability for future plans at an estimated time/location.

With respect to claim 16, Hakim et al teaches pre-processing the transmitted data in order to reduce network infrastructure requirements (col. 9, lines 53-62, which discloses scheduling resources and adjusting power and durations requirements), wherein the pre-processing comprises applying at least one of: compression and a hash function (col. 10, lines 5-12, which discloses applying a hash function to each interval used for determining discharge rates pertaining to resource and power-related requirements).
Hakim et al further teaches determining indications for resource availability associated with at least the future time and location at the future time (col. 19, lines 10-15, which discloses predicted mobile energy resource availability at a specific location and time); and
wherein the resource availability is based on processing power of additional devices available within the mobile environment (col. 7, lines 36-39 & col. 26, lines 20-25, which discloses predicting the amount of power required and amount of energy of each device available for fulfilling a dispatch request).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device energy determining environment of Hakim et al with the teachings of Zhang et al, Gebhart et al, and Barrett et al because (as disclosed in col. 1, lines 57-67, of Hakim et al) the levelizing of the dispatch of mobile energy would add the improved feature disclosed regarding the motivation of claim 1.

9.	Claims 2-5 and 13 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2012/0265884) in view of Gebhart et al (US 7,739,686) in view of Barrett et al (US 2014/0195469), in view of Hakim et al (US 8,849,687) further in view of Vojnovic et al (US 2012/0266176).
With respect to claim 2, Vojnovic et al further teaches determining at least two schemes for performing at least part of the computerized task offsite (par [0079], lines 1-7 & [0085], lines 5-10, which disclose remote allocation of scheduled tasks); computing a cost for each scheme of the at least two schemes (fig. 3 & par [0010], which disclose determining a cost for assigning tasks to various machines); and selecting a scheme from the at least two schemes for which the cost is lower (par [0033], lines 1-10, which discloses selecting a function for executing tasks based on assignment and task holding costs).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al, Gebhart et al, Hakim et al, and Barrett et al because incorporating the task scheduling mechanism of Vojnovic et al within the resource assessment embodiments of Zhang et al, Gebhart et al, Hakim et al, and Barrett et al would provide the predictive result of allowing for more effective resource allocations when implementing task selection based on measured cost per task (disclosed by Vojnovic et al) for more optimal job execution and lower network latency.
Regarding claim 3, Zhang et al teaches wherein the cost function takes into account available bandwidth for transmitting data to an external network and receiving data form the external network (par [0043], lines 3-7, “monetary costs associated with using the external resources, expected and/or expectable latency for delivering services by the external resources, network bandwidth for communication”).
Regarding claim 4, Zhang et al teaches wherein the cost function takes into account required criticality of operations or of data (par [0009], lines 1-10 and par [0084], lines 8-12, which disclose the execution allocation cost assessment determined based on resource requirements).
Regarding claim 5, Zhang et al teaches wherein the cost function takes into account at least one factor selected from the group consisting of: performance parameters of device (par [0098], which discloses allocation cost objectives including performance and monetary costs), the offsite computing platform and other device within the mobile; and required accuracy of the computerized task.
With respect to claim 13, Vojnovic et al further teaches determining at least two schemes for performing at least part of the computerized task offsite (par [0079], lines 1-7 & [0085], lines 5-10, which disclose remote allocation of scheduled tasks); computing a cost for each scheme of the at least two schemes (fig. 3 & par [0010], which disclose determining a cost for assigning tasks to various machines); and selecting a scheme from the at least two schemes for which the cost is lower (par [0033], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al, Gebhart et al and Barrett et al because incorporating the task scheduling mechanism of Vojnovic et al within the resource assessment embodiments of Zhang et al, Gebhart et al and Barrett et al would provide the predictive result of allowing for more effective resource allocations when implementing task disclosed by Vojnovic et al) for more optimal job execution and lower network latency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210319